Citation Nr: 9932814	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1995.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denied, inter alia, 
the veteran's claim for service connection for right and left 
carpal tunnel syndrome.  The veteran did not appeal that 
denial.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision which 
denied, on a de novo basis, a claim for service connection 
for bilateral carpal tunnel syndrome (CTS).  The veteran 
timely perfected an appeal of that determination.  

The veteran requested a hearing before local VA officials (an 
RO hearing) in his May 1998 substantive appeal, and such 
hearing was scheduled to take place on August 6, 1998.  
However, on August 5, 1998, the veteran requested that the 
hearing be cancelled, and, since that time, neither he nor 
his representative has requested that the hearing be 
rescheduled.  Hence, the request for an RO hearing is deemed 
withdrawn.

The Board's basis for its characterization of the issue as a 
new and material evidence claim is set forth below.  


REMAND

Initially, the Board notes that the RO denied the claim for 
service connection for bilateral carpal tunnel syndrome as 
not well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  
However, because the issue on appeal (then, bifurcated into 
two issues) was previously denied, and that denial was not 
appealed, the prior denial is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  Furthermore, 
inasmuch as a finally denied decision may only be reopened on 
the basis of new and material evidence (see 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156), the issue is properly 
characterized as a new and material evidence claim.  To avoid 
any prejudice to the veteran, the RO should adjudicate the 
claim accordingly, in the first instance, applying the laws 
and regulations governing finality and reopening of 
previously disallowed claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Only if the claim is reopened will the 
RO reach the question of whether the claim is well grounded.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999).  

Prior to readjudication of the claim, however, a review of 
the claims file indicates that additional development is 
warranted for the purposes of determining whether new and 
material evidence has, in fact, been presented to reopen the 
claim.  See Ivy v. Derwinski, 2 Vet. App. 320 (1992).  In 
this regard, the Board notes that, at the time of the prior 
denial, the evidence did not reflect a current diagnosis of 
carpal tunnel syndrome.  Indeed, an April 1995 VA examination 
did not reveal any carpal tunnel syndrome, and such fact was 
noted in the prior May 1995 rating decision; apparently, 
then, the absence of a diagnosis of the currently claimed 
disability was, at least in part, the basis for the denial of 
the claim.  

Significantly, however, the veteran alleged that, in addition 
to treatment at the Charleston Naval Hospital (the records 
for which the veteran has submitted, and which reflect no 
diagnosis of or treatment for carpal tunnel syndrome), he 
underwent additional post-service medical treatment for CTS 
from February through October 1995 at a military facility 
(NAVCARE - a branch of the Charleston Naval Hospital that the 
veteran indicates is now closed).  The veteran indicates that 
he was prescribed a wrist brace for his condition.  Although 
the veteran has indicated that the medical reports were never 
combined with his medical file at the Charleston Naval 
Hospital's main facility, and the location of the NAVCARE 
records is unknown, there is no indication in the record that 
the RO attempted to obtain any such records, and, if so, the 
results of any such attempt.  The Board finds that efforts to 
obtain and associate with the record potentially relevant 
medical evidence should be expended before the RO (or the 
Board) can adequately address the issue of whether there is, 
in fact, new and material evidence to warrant the reopening 
of the veteran's service connection claim for CTS. 

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1. The RO should request and associate 
with the
claims file all records of outstanding 
post-service medical treatment of the 
veteran from the Charleston Naval 
Hospital and, specifically, those 
generated by its former NAVCARE branch in 
Charleston, South Carolina (where the 
veteran indicated he received treatment 
from February to October 1995), and from 
any other source or facility identified 
by the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2. Upon completion of the above 
development, and
after undertaking and completing any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the issue of whether the veteran has 
presented new and material evidence to 
reopen his claim for service connection 
for bilateral CTS.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

3.  If the veteran's petition to reopen 
his claim is not granted, he and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).












